Order, Supreme Court, New York County (Marylin G. Diamond, J.), entered January 15, 2009, which denied petitioner’s application to annul respondent Police Commissioner’s determination terminating petitioner’s employment as a probationary police officer, and directed entry of a judgment dismissing the proceeding, unanimously affirmed, without costs.
*545The record establishes that petitioner was on restricted duty from December 29, 2006 through June 18, 2007 and, therefore, his six-month disciplinary probationary term did not begin until June 19, 2007 and did not end until December 19, 2007 (see Matter of Garcia v Bratton, 90 NY2d 991, 992-993 [1997]). Because the incidents leading to petitioner’s dismissal occurred on August 3, 2007, well within the probationary period, respondents could terminate petitioner without a hearing (see Matter of York v McGuire, 63 NY2d 760 [1984]; Matter of Witherspoon v Horn, 19 AD3d 250, 251 [2005]). Concur— Gonzalez, P.J., Catterson, Acosta, Richter and Abdus-Salaam, JJ.